DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2022 has been entered.


	
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  The drawings require an illustration of the “threshold” and the relationship of the “threshold” with the “ratio” in the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 3-5, 8-18, and 21 are rejected based on their dependency.
The following claims 1, 19, 20 are vague and indefinite because it is not clear is meant by the threshold “designates a height of a frequency at which the face of the person is captured in the motion section”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9, 13-15, 17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wakamatsu (US 2011/0194847) in view of Zhang (US 2011/0280438).

Regarding claim 1, Wakamatsu teaches image processing apparatus comprising: one or more processors; and a memory storing executable instructions which, when executed by the one or more processors, cause the image processing apparatus to function as: a specifying unit configured to specify, in a moving image, as a motion section, a frame section including a plurality of consecutive frames in which a photographer of the moving image is shooting while walking (see para. 0007, 0032-0033, 0044, 0051, where Wakamatsu discusses capturing time series data to detect shake in a images from a photographer walking).
Wakamatsu does not expressly teach an obtaining unit configured to obtain a ratio of frames in which a specific object is detected from among the plurality of frames forming the motion section, the specific object being a face of a person; and a determining unit configured to determine, from one or more motion sections specified from the moving image by the specifying unit, based on a relationship between the ratio obtained by the obtaining unit for each of the one or more motion sections and a threshold value, a motion section to be extracted as a highlight, the highlight being a characteristic scene within the moving image, wherein, in a case when a motion section having frames, in which an object is detected, is determined to exist as a concentrated section, the determining unit determines the concentrated section to be the highlight, wherein the threshold value designates a height of a frequency at which the face of the person is captured in the motion section to be extracted as the highlight section, and wherein the threshold value may be adjusted to an appropriate value by a user. 
However, Zhang teaches an obtaining unit configured to obtain a ratio of frames in which a specific object is detected from among the plurality of frames forming the motion section, the specific object being a face of a person (see para. 0025, where Zhang discusses calculating motion in image sequence); and
a determining unit configured to determine, from one or more motion sections specified from the moving image by the specifying unit, based on a relationship between the ratio obtained by the obtaining unit for each of the one or more motion sections and a threshold value, a motion section to be extracted as a highlight, the highlight being a characteristic scene within the moving image (see para. 0025, where Zhang discusses calculating the percentage of images with motion in image sequence),
wherein, in a case when a motion section having frames, in which an object is detected, is determined to exist as a concentrated section, the determining unit determines the concentrated section to be the highlight, wherein the threshold value designates a height of a frequency at which the face of the person is captured in the motion section to be extracted as the highlight section, and wherein the threshold value may be adjusted to an appropriate value by a user (see para. 0025, where Zhang discusses calculating the percentage of images with motion in image sequence and determining a girl within the selected images is the moving object, the motion images are the highlight section of the video image sequence).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Wakamatsu with Zhang to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform object motion detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Wakamatsu in this manner in order to improve object motion detection by considering multiple images and determining how many images contain motion, therefore accurately identifying the object motion.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Wakamatsu, while the teaching of Zhang continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the percentage of images that contain motion to properly detect the object motion.  The Wakamatsu and Zhang systems perform motion detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 3, Zhang teaches wherein the determining unit, from among the respective motion sections specified from the moving image by the specifying unit, determines, as the motion section to be extracted as the highlight, a motion section in which the ratio obtained by the obtaining unit is equal to or greater than a threshold value (see claim 4, para. 0025, where Zhang discusses determining when a percentage of images containing a moving object is satisfied in order to identify the moving object). 
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Wakamatsu with Zhang to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform object motion detection.  

Regarding claim 9, Zhang teaches wherein the obtaining unit obtains a ratio of frames in which an object of a specific class is detected within the motion section (see claim 4, para. 0025, where Zhang discusses determining when a percentage of images containing a moving object is satisfied in order to identify the moving object).
The same motivation of claim 1 is applied to claim 9.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Wakamatsu with Zhang to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform object motion detection.  

Regarding claim 13, Zhang teaches wherein the determining unit sets a first score to a motion section in which the ratio obtained by the obtaining unit is equal to or greater than a threshold value from among each motion section specified from the moving image by the specifying unit, sets, a second score for the concentrated section, and determines, based on the first score and the second score, a motion section in which the ratio obtained by the obtaining unit is equal to or larger than a threshold value and a motion section to be extracted as the highlight from the concentrated section, and wherein the determining unit uses a window function to detect, as the concentrated section, a section having a value being equal to or greater than a predetermined value in the motion section (see claim 4, para. 0025, where Zhang discusses first, calculating the images with motion, second, calculating the image total that satisfies a percentage of images containing a moving object).
The same motivation of claim 1 is applied to claim 13.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Wakamatsu with Zhang to derive at the invention of claim 13.  The result would have been expected, routine, and predictable in order to perform object motion detection.  

Regarding claim 14, Zhang teaches wherein the first score is greater than the second score (see claim 4, para. 0025, where Zhang discusses first, calculating the images with motion, second, calculating the image total that satisfies a percentage of images containing a moving object).
The same motivation of claim 1 is applied to claim 14.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Wakamatsu with Zhang to derive at the invention of claim 14.  The result would have been expected, routine, and predictable in order to perform object motion detection.  

Regarding claim 15, Zhang teaches wherein the first score includes a score corresponding to image quality of a motion section in which the ratio obtained by the obtaining unit is equal to or greater than a threshold value, and the second score includes a score corresponding to image quality of the concentrated section (see claim 4, para. 0025, where Zhang discusses first, calculating the images with motion, second, calculating the image total that satisfies a percentage of images containing a moving object). 
The same motivation of claim 1 is applied to claim 15.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Wakamatsu with Zhang to derive at the invention of claim 15.  The result would have been expected, routine, and predictable in order to perform object motion detection.  

Regarding claim 17, Zhang teaches wherein the executable instructions, when executed by the one or more processors, further cause the image processing apparatus to function as a unit configured to generate and to output a highlight moving image in which groups of frames in each motion section determined by the determining unit are connected (see claim 4, para. 0025, where Zhang discusses identifying the moving object in a group of images).
The same motivation of claim 1 is applied to claim 17.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Wakamatsu with Zhang to derive at the invention of claim 17.  The result would have been expected, routine, and predictable in order to perform object motion detection.  

Claim 19 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 20 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer-readable storage medium.

Regarding claim 21, Zhang teaches wherein the determining unit, from among the respective motion sections specified from the moving image by the specifying unit, determines, as the motion section to be extracted as the highlight, the motion section in which the concentrated section exists even if the ratio obtained for the motion section in which the concentrated section exists is less than a threshold value (see para. 0025, where Zhang discusses identifying image section with object motion).
The same motivation of claim 1 is applied to claim 21.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Wakamatsu with Zhang to derive at the invention of claim 21.  The result would have been expected, routine, and predictable in order to perform object motion detection.  



Claims 4, 5, 8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wakamatsu (US 2011/0194847) in view of Zhang (US 2011/0280438) in view of Haruna (US 2017/0163997).

Regarding claim 4, Wakamatsu and Zhang do not expressly teach wherein the specifying unit specifies the motion section based on an angular velocity in a pitch direction at a time of capturing an image of each frame in the moving image.  However, Haruna teaches wherein the specifying unit specifies the motion section based on an angular velocity in a pitch direction at a time of capturing an image of each frame in the moving image (see para. 0062, 0068, 0082, where Haruna discusses calculating the angular velocity based on the pitch of the camera when capturing a series of images).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Wakamatsu and Zhang with Haruna to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform object motion detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Wakamatsu and Zhang in this manner in order to improve object motion detection by considering multiple images and determining how many images contain motion based on camera position and orientation, therefore accurately identifying the object motion.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Wakamatsu and Zhang, while the teaching of Haruna continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the percentage of images that contain motion to properly detect the object motion.  The Wakamatsu, Zhang, and Haruna systems perform motion detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 5, Wakamatsu and Zhang do not expressly teach wherein the specifying unit specifies the motion section based on a motion vector between frames in the moving image.  However, Haruna teaches wherein the specifying unit specifies the motion section based on a motion vector between frames in the moving image (see figure 9B, figure 10A, para. 0099-0100, where Haruna discusses detection of motion vectors between a series of images).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Wakamatsu and Zhang with Haruna to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform object motion detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Wakamatsu and Zhang in this manner in order to improve object motion detection by considering multiple images and determining how many images contain motion based on camera position and orientation, therefore accurately identifying the object motion.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Wakamatsu and Zhang, while the teaching of Haruna continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the percentage of images that contain motion to properly detect the object motion.  The Wakamatsu, Zhang, and Haruna systems perform motion detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 8, Wakamatsu and Zhang do not expressly teach wherein the motion section to be extracted as the highlight includes, from among the motion sections shot by the photographer while following the person, a section in which a frequency of the person looking back is higher than a reference.  However, Haruna teaches wherein the motion section to be extracted as the highlight includes, from among the motion sections shot by the photographer while following the person, a section in which a frequency of the person looking back is higher than a reference (see para. 0040, where Haruna discusses specific object is the face of a person).  
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Wakamatsu and Zhang with Haruna to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform object motion detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Wakamatsu and Zhang in this manner in order to improve object motion detection by considering multiple images and determining how many images contain motion based on camera position and orientation, therefore accurately identifying the object motion.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Wakamatsu and Zhang, while the teaching of Haruna continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the percentage of images that contain motion to properly detect the object motion.  The Wakamatsu, Zhang, and Haruna systems perform motion detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 10, Wakamatsu and Zhang do not expressly teach wherein the object of the specific class is a face of a person registered in advance.  However, Haruna teaches wherein the object of the specific class is a face of a person registered in advance (see para. 0040, where Haruna discusses specific object is the face of a person).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Wakamatsu and Zhang with Haruna to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform object motion detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Wakamatsu and Zhang in this manner in order to improve object motion detection by considering multiple images and determining how many images contain motion based on camera position and orientation, therefore accurately identifying the object motion.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Wakamatsu and Zhang, while the teaching of Haruna continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the percentage of images that contain motion to properly detect the object motion.  The Wakamatsu, Zhang, and Haruna systems perform motion detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 11, Wakamatsu and Zhang do not expressly teach wherein the obtaining unit obtains a ratio of frames in which the specific object positioned at image coordinates of a defined range is detected within the motion section.  However, Haruna teaches wherein the obtaining unit obtains a ratio of frames in which the specific object positioned at image coordinates of a defined range is detected within the motion section (see para. 0033, where Haruna discusses detecting an object at a specific position).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Wakamatsu and Zhang with Haruna to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to perform object motion detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Wakamatsu and Zhang in this manner in order to improve object motion detection by considering multiple images and determining how many images contain motion before and after the camera’s orientation changes, therefore accurately identifying the object motion.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Wakamatsu and Zhang, while the teaching of Haruna continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the percentage of images that contain motion to properly detect the object motion.  The Wakamatsu, Zhang, and Haruna systems perform motion detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 12, Wakamatsu and Zhang do not expressly teach wherein the obtaining unit obtains a ratio of frames in which the specific object of a size of a defined range is detected within the motion section.  However, Haruna teaches wherein the obtaining unit obtains a ratio of frames in which the specific object of a size of a defined range is detected within the motion section (see para. 0033, where Haruna discusses detecting an object at a specific position).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Wakamatsu and Zhang with Haruna to derive at the invention of claim 12.  The result would have been expected, routine, and predictable in order to perform object motion detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Wakamatsu and Zhang in this manner in order to improve object motion detection by considering multiple images and determining how many images contain motion based on camera position and orientation, therefore accurately identifying the object motion.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Wakamatsu and Zhang, while the teaching of Haruna continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the percentage of images that contain motion to properly detect the object motion.  The Wakamatsu, Zhang, and Haruna systems perform motion detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wakamatsu (US 2011/0194847) in view of Zhang (US 2011/0280438) in view of Martinson et al. (US 2018/0246520).

Regarding claim 16, Wakamatsu and Zhang do not expressly teach wherein the motion section includes sections before and after a snap pan section in the moving image.  However, Martinson teaches wherein the motion section includes sections before and after a snap pan section in the moving image (see para. 0016, where Martinson discusses detecting an object before and after the camera pose has changed).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Wakamatsu and Zhang with Martinson to derive at the invention of claim 16.  The result would have been expected, routine, and predictable in order to perform object motion detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Wakamatsu and Zhang in this manner in order to improve object motion detection by considering multiple images and determining how many images contain motion before and after the camera’s orientation changes, therefore accurately identifying the object motion.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Wakamatsu and Zhang, while the teaching of Martinson continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the percentage of images that contain motion to properly detect the object motion.  The Wakamatsu, Zhang, and Martinson systems perform motion detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wakamatsu (US 2011/0194847) in view of Zhang (US 2011/0280438) in view of Yamaji et al. (US 9,235,760).

Regarding claim 18, Wakamatsu and Zhang do not expressly teach wherein the executable instructions, when executed by the one or more processors, further cause the image processing apparatus to function as a unit configured to generate and to output a photo book by using frames in each motion section determined by the determining unit.  However, Yamaji teaches wherein the executable instructions, when executed by the one or more processors, further cause the image processing apparatus to function as a unit configured to generate and to output a photo book by using frames in each motion section determined by the determining unit (see col. 7 lines 32-37, where Yamaji discusses generating a photo book).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Wakamatsu and Zhang with Yamaji to derive at the invention of claim 18.  The result would have been expected, routine, and predictable in order to perform object motion detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Wakamatsu and Zhang in this manner in order to improve object motion detection by considering multiple images, therefore accurately identifying the object motion and generating a photo book.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Wakamatsu and Zhang, while the teaching of Yamaji continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the percentage of images that contain motion to properly detect the object motion.  The Wakamatsu, Zhang, and Yamaji systems perform motion detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663